              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF FLORIDA
                      TALLAHASEE DIVISION

DREAM DEFENDERS, et al.,

      Plaintiffs,
                                               Case No. 1:20-cv-67-RH-GRJ
             v.
                                               Judge Robert L. Hinkle
RON DESANTIS, et al.,

      Defendants.


KIRK NIELSEN, et al.,


      Plaintiffs,
                                               Case No. 4:20-cv-236-RH-MJF
             v.
                                               Judge Robert L. Hinkle
RON DESANTIS, et al.,

      Defendants.



                  UNOPPOSED MOTION TO DISMISS
               PURSUANT TO SETTLEMENT AGREEMENT

     Plaintiffs in Case No. 1:20-cv-67, Dream Defenders, New Florida Majority

Education Fund, Organize Florida Education Fund, Murray Heller, Paulina

Hernandez Morales, Celcio Eduardo Romero, and Sheila Young (collectively, the
“Dream Defenders Plaintiffs”), hereby move for voluntarily dismissal of the claims

asserted in their third amended complaint.

      As a basis for this motion, the Dream Defenders Plaintiffs state as follows:

      1.      On June 19, 2020, the Dream Defenders Plaintiffs entered into an

agreement with Plaintiffs in the consolidated case of Nielsen, et al. v. Lee, et al.,

Defendants Laurel Lee, Ashley Moody, Jimmy Petronis, and Ron DeSantis in their

official capacities (collectively “State Defendants”), and Intervenor-Defendant

Republican Organizations to resolve this litigation.

      2.      Under to the terms of the settlement agreement, Dream Defenders

Plaintiffs have agreed to voluntarily dismiss all of their claims with prejudice with

the exception of claim 14 in their More Definite Statement (ECF No. 68, Case No.

1:20-cv-67-RH), and to dismiss claim 14 in the More Definite Statement with

prejudice as to the State Defendants and without prejudice as to the other named

defendants.

      3.      The settlement agreement also provides that each party will bear its

own costs and attorneys’ fees.

      4.      The Dream Defenders Plaintiffs have conferred with counsel for all of

the other parties in this litigation, and none object to the requested dismissal.

      WHEREFORE, the Dream Defenders Plaintiffs respectfully request

pursuant to Fed. R. Civ. P. 41(a)(2) that, with the exception claim 14 in their More
Definite Statement (ECF No. 68, Case No. 1:20-cv-67-RH), this Court dismiss

their claims with prejudice, and that this Court dismiss claim 14 with prejudice as

to the State Defendants and without prejudice as to all other defendants in Case

No. 1:20-cv-67-RH.

Respectfully Submitted,

Dated: July 20, 2020                      s/Stuart C. Naifeh
JUDITH A. BROWNE DIANIS**                 JEREMY KARPATKIN
GILDA DANIELS*                            JOCELYN WIESNER*
SHARION SCOTT*                            FLORENCE BRYAN*
JESS UNGER**                              WILLIAM OMOROGIEVA*
JENNIFER LAI-PETERSON**                   JUNGHYUM BAEK*
Advancement Project National Office       Arnold and Porter Kaye Scholer LLP
1220 L Street N.W., Suite 850             601 Massachusetts Ave., NW
Washington, D.C. 20005                    Washington, D.C. 20001-3743
(202) 728-9557                            (202) 942-5000
jbrowne@advancementproject.org            John.Freedman@arnoldporter.com
gdaniels@advancementproject.org           Jeremy.Karpatkin@arnoldporter.com
junger@advancementproject.org
                                          Jocelyn.Wiesner@arnoldporter.com
sscott@advancementproject.org
                                          Florence.Bryan@arnoldporter.com
jlaipeterson@advancementproject.org
                                          William.Omorogieva@arnoldporter.com
CHIRAAG BAINS*                            Junghyun.Baek@arnoldporter.com
Dēmos
                                          JEFFREY A. MILLER*
740 6th Street NW, 2nd Floor
                                          KATIE SCOTT*
Washington, DC 20001
                                          Arnold and Porter Kaye Scholer LLP
(202) 864-2746
                                          3000 El Camino Road
cbains@demos.org
                                          Five Palo Alto Square, Suite 500
STUART C. NAIFEH*                         Palo Alto, CA 94306-3807
KATHRYN C. SADASIVAN*                     (650) 319-4500
MIRANDA GALINDO*                          Jeffrey.Miller@arnoldporter.com
EMERSON GORDON-MARVIN*
                                          THOMAS BIRD**
Dēmos
                                          JAVIER ORTEGA*
80 Broad St, 4th Floor                  Arnold and Porter Kaye Scholer LLP
New York, NY 10004                      250 West 55th Street
(212) 485-6055                          New York, NY 10019-9710
snaifeh@demos.org                       (212) 836-8000
ksadasivan@demos.org                    Thomas.Bird@arnoldpoter.com
mgalindo@demos.org                      Javier.Ortega@arnoldporter.com
egordonmarvin@demos.org
                                        ANDREW D. BERGMAN*
KIRA ROMERO-CRAFT                       Arnold and Porter Kaye Scholer LLP
(FL SBN 49927)                          700 Louisiana Street
LatinoJustice PRLDEF                    Suite 4000
523 West Colonial Drive                 Houston, TX 77002
Orlando, Florida 32804                  (713) 576-2400
(321) 418-6354                          Andrew.Bergman@arnoldporter.com
kromero@latinojustice.org
                                        JOHN ULIN*
RANCISCA FAJANA*                        TroyGould PC
JACKSON CHIN*                           1801 Century Park East
LatinoJustice PRLDEF                    Suite 1600
475 Riverside Drive, Suite 1901         Los Angeles, CA 90067
New York, NY 10115                      (310) 553-4441
(212) 739-7572                          julin@troygould.com
ffajana@latinojustice.org
jchin@latinojustice.org
Attorneys for Plaintiffs
* admitted pro hac vice
** application for admission pro hac vice forthcoming
       CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1
      The undersigned counsel for the Dream Defenders Plaintiffs certifies that

counsel has communicated in good faith with all counsel in this consolidated

action, and the State Defendants, the Defendant Intervenors, and approximately 60

Supervisors of Elections do not oppose this motion, and no party has raised any

objection to this motion.

      The undersigned counsel further certifies pursuant to Local Rule 7.1(F) that

this motion contains 270 words.

                                                   s/Stuart C. Naifeh
                                                   Stuart C. Naifeh
                          CERTIFICATE OF SERVICE
      The undersigned counsel hereby certifies that a true and correct copy of the

foregoing was filed with the Court’s CM/ECF system, which provides notice to all

parties, on this 18th day of July, 2020.

                                                   s/Stuart C. Naifeh
                                                   Stuart C. Naifeh
